Citation Nr: 9920458	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1975.  

This matter arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a clear diagnosis 
of PTSD, nor any competent medical evidence of a nexus or 
link between any diagnosed psychiatric disorders and the 
veteran's active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link established by medical 
evidence, between the current medical symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1997).  

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate the incurrence of a 
disease or injury in service, the existence of a current 
disability, and a nexus or link between the in-service injury 
or disease, and the current disability.  See Epps v. Gober, 
126 F.3d 1465 (1997).  Medical evidence is required to prove 
the existence of a current disability, and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence of an injury 
or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claim may be well grounded 
based on the application of the rule for chronicity and 
continuity of symptomatology, as set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period, and that 
the veteran still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply (that is, if a chronic 
disorder is not noted in service), a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or during any applicable 
presumption period, continuity of symptomatology is 
determined thereafter, and competent medical evidence relates 
the present condition to that symptomatology."  Savage, 
supra.  

The veteran's service medical and service personnel records 
show that he served as a navigator aboard a U.S. Air Force C-
141 cargo aircraft, and that he was issued the Vietnam 
Service Medal.  He contends, in substance, that his aircraft 
made a number of landings in Vietnam and that it transported 
the bodies of dead U.S. servicemen.  In addition, he 
maintains that while landing in Spain, he had been informed 
that the aircraft just ahead of his had crashed some 15 
minutes before, and that some of its crew had been killed.  
The veteran asserts that these incidents have caused him to 
develop PSTD.  The veteran's service medical records are 
completely negative for any indication of or treatment for 
any psychiatric disorder.  

The veteran underwent his first VA psychiatric examination in 
November 1996.  At that time, he claimed that he had 
developed a psychiatric disorder and hypertension secondary 
to his service-connected irritable bowel syndrome.  He stated 
that his aircraft had landed several times in Vietnam during 
the Vietnam War era, and that the longest it stayed there was 
four hours at a time.  He reported that there were no 
critical occurrences there at those times.  However, the 
veteran did relate an instance while attempting to land in 
Spain, another aircraft had crashed on its final approach to 
the same airfield, some 15 minutes before his plane was to 
land there.  He stated that he had known several people on 
board, and that he had developed some anxiety afterwards, 
which had been manifested by irritable bowel syndrome.  The 
examiner offered his opinion that the veteran appeared to 
have developed some increased reactions to stress since the 
time of his active service.  However, he indicated that he 
was unable to attribute this stress reaction to the veteran's 
irritable bowel syndrome nor was he able to conclude that it 
had caused him to become more despondent.  He concluded with 
a diagnosis of Axis I dysthymic disorder.  The examiner 
observed that the veteran's major problems seemed to be 
focused on his having been laid off for the past several 
months.  

In February 1997, the veteran submitted a stressor statement 
in which he reported that he had been removed from the flight 
crew of one aircraft which had subsequently crashed en-route 
to Spain.  He indicated that he had known several of the 
crewmen on board who had subsequently been killed.  He stated 
that he was informed of the crash some 15 minutes after the 
event had occurred, and shortly before landing at the same 
airfield.  He claimed that he had become preoccupied with 
survivor guilt, and had contemplated suicide.  

The veteran underwent an additional VA psychiatric 
examination in April 1997 in which he related the survivor 
guilt he experienced in the plane crash discussed above.  He 
also reported that he had to fly numerous flights in which 
body crates or wounded soldiers were carried aboard.  He 
stated that such was very difficult for him.  The examiner 
noted that following his active service, the veteran had 
attended law school and had worked as a corporate attorney 
for 12 years until being laid off the previous year.  The 
veteran reported being seen at the Vet Center and that he had 
attempted suicide by electrocution.  The examiner offered his 
opinion that the veteran did not meet the full criteria for 
PTSD in that he did not have intrusive thoughts or nightmares 
about a specific incident that he had experienced.  He noted 
that the veteran did question why he had been saved while 
others died and that he continued to experience difficulty 
with depression.  He concluded with a diagnosis of Axis I 
dysthymia.  

In support of his claim, the veteran submitted outpatient 
treatment records from the Vet Center and from the VA 
outpatient treatment center in New Orleans, Louisiana, dating 
from October 1996 through June 1997, and a letter dated in 
August 1998 from the Veteran's Resource Center.  These 
records show that the veteran was seen for evaluation for 
PTSD treatment during this period, and suggest diagnoses of 
depression, but do not show that he was diagnosed with PTSD.  
In addition, the veteran submitted private clinical treatment 
records dating from May 1996 through July 1998.  These 
records show that the veteran was treated for stress, 
hypertension, and other physical problems and that he was 
prescribed Prozac.  These records do not contain any 
diagnosis of PTSD.  

In April 1999, the veteran and his wife appeared at a 
personal hearing before a Hearing Officer at the RO, and 
testified as to his claimed in-service stressors as discussed 
above.  He stated that he was currently taking medication to 
control his anxiety, and that he would become terrified 
whenever he had to fly.  The veteran's wife testified that he 
was quick to anger, but that medication improved his 
disposition.  The veteran stated that he had felt a definite 
sense of anxiety ever since the plane crash in Spain, but 
indicated that he did not seek psychiatric treatment 
following this incident during his active service.  

The Board has evaluated the foregoing, and finds that there 
is no competent medical evidence that the veteran currently 
has PSTD.  Moreover, the Board finds that there is no 
evidence of a nexus or link between any of the veteran's 
other diagnosed psychiatric disorders, including depression 
and dysthymia, and his active service.  The veteran has 
presented several accounts of what he characterizes as 
"trauma" in which he served on board a transport aircraft 
carrying dead bodies back to the United States, and that an 
aircraft carrying some of his squadron mates crashed shortly 
before his plane was to land at the same airfield.  The Board 
acknowledges these events, but finds that there is no medical 
opinion of record that the veteran currently suffers from 
PTSD or that otherwise establishes a nexus between his 
current psychiatric symptomatology and these events.  

The veteran has presented voluminous medical evidence showing 
that he suffers from anxiety symptoms and that he has been 
diagnosed with depression.  However, his contemporaneous 
clinical treatment records, while showing diagnoses of 
dysthymia and depression, do not contain any diagnoses of 
PTSD.  The VA rating examiners indicated that they were 
unable to attribute the veteran's psychiatric symptomatology 
to his active service, and that he did not meet the full 
criteria for a diagnosis of PTSD.  Moreover, as the veteran 
was not diagnosed with a psychiatric disorder during his 
active service or within any presumptive period after 
discharge, service connection is not warranted on a direct 
basis.  

The Board must find, therefore, that in the absence of any 
competent medical evidence that the veteran currently has 
PTSD, such as a medical diagnosis to that effect, or that any 
psychiatric disorder, such as depression or dysthymia with 
which he is currently diagnosed, is related to service, his 
claim is not well grounded.  In sum, as there is no clear 
diagnosis of PTSD, as required by 38 C.F.R. § 3.304(f) (1998) 
for service connection for PTSD, his claim must be denied.  

In addition, lay statements and testimony by the veteran and 
his wife that he currently has PTSD do not constitute medical 
evidence.  As lay persons, lacking in medical training and 
expertise, the veteran and his wife are not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Absent a 
diagnosis of PTSD, as noted, the Board must find the 
veteran's claim to be not well grounded, and must therefore 
deny the claim on that basis.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for PTSD.  The Board has not been made aware of 
any additional relevant evidence which is available which 
could serve to well ground the veteran's claim.  As the duty 
to assist is not triggered here by a well-grounded claim, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

The Board also recognizes that this issue is being disposed 
of in a manner that differs from that employed by the RO.  
The RO disposed of the veteran's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "When an RO does not 
specifically address the question of whether a claim is well 
grounded, but rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to file a well-grounded 
claim for service connection for PTSD.  See Robinette, 8 Vet. 
App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

